PER CURIAM.
*201The plaintiff, Michael Gaetano, appeals from the judgment of the trial court dismissing, for lack of subject matter jurisdiction, his claims under the federal and state constitutions, directed at the defendants, current and former Department of Correction employees Kevin Manley, Michael Beaudry, and Marco Perez, in their official capacities for monetary damages, for return of personal property, and for declaratory and injunctive relief, and also dismissing, because of statutory immunity, his claims against the defendants pursuant to General Statutes § 4-165.
*202On appeal, the plaintiff claims that the trial court (1) erred in not certifying a question to our Supreme Court; (2) improperly determined that sovereign immunity barred the plaintiff's claims for declaratory and injunctive relief; (3) improperly determined that the defendants were entitled to statutory immunity under § 4-165 ; and (4) improperly considered and ruled on two separate motions to dismiss that challenged the court's subject matter jurisdiction over the plaintiff's claims.
After careful review of the record, including the court's two well reasoned memoranda of decision, and the parties' appellate briefs, we conclude that the court properly determined that it lacked subject matter jurisdiction over the plaintiff's claims under the federal and state constitutions, and that the defendants were entitled to statutory immunity under § 4-165. Additionally, the plaintiff's claims that the court erred in failing to certify a question to our Supreme Court, and improperly considered two separate motions to dismiss are without merit. There is no error.
The judgment is affirmed.